Cobb, P. J.
The name of the juror upon the list as furnished the prisoner was Neal J. White. The name appearing in the indictment was N. J. White. With the indictment and the list both before the counsel for the accused, the fact that a juror appeared in each whose initials'were the same was sufficient to put him upon inquiry as to whether it was the same person in each list. By the exercise of the very slightest diligence this fact could have been ascertained before the juror was accepted. That the prisoner and his counsel did not know the fact until after the verdict is no sufficient reason for granting a new trial, unless it appears they could not have discovered the existence of the fact by the exercise of ordinary diligence. Burns v. State, 80 Ga. 544; Jones v. State, 95 Ga. 497.
The evidence authorized, even if it did not demand the verdict, and it was not error to refuse to grant a new trial.

Judgment affirmed.


All the Justices concur.